 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7     EVA MOORE and BROOKE SHAW,
       individually and on behalf of all others
 8     similarly situated,

 9                           Plaintiffs,
                                                       C16-1123 TSZ
10         v.
                                                       MINUTE ORDER
11     MITZI JOHANKNECHT, in her official
       capacity as KING COUNTY SHERIFF,
12
                             Defendant.
13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

15         (1)   Plaintiffs’ motion for summary judgment, docket no. 70, and this case are
   STAYED pending further order of the Court. The parties are DIRECTED to file a Joint
16 Status Report within fourteen (14) days after the United States Supreme Court rules on
   defendant’s petition for writ of certiorari, or by December 30, 2019, whichever occurs
17 earlier.

18          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 9th day of April, 2019.
20
                                                      William M. McCool
21
                                                      Clerk
22
                                                      s/Karen Dews
                                                      Deputy Clerk
23

     MINUTE ORDER - 1
